                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 1 of 20




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and the Putative Class
 6
 7                                      UNITED STATES DISTRICT COURT

 8                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
 9
10
     FAZELEH ASHTIANI, individually and on                    Case No.: 3:19-cv-05637
11   behalf of all others similarly situated
                                                              CLASS ACTION COMPLAINT
                           Plaintiff,
12
     v.                                                       JURY TRIAL DEMANDED
13
     STREAMLINE DATA INC, a Michigan
14   corporation, MAHA SALAMI, an individual,
     JOHN DOES 1-5, unknown business entities
15
                         Defendants.
16
17                                        CLASS ACTION COMPLAINT
18          1.      Plaintiff FAZELEH ASHTIANI (“Plaintiff”) brings this First Amended Class Action
19   Complaint and Demand for Jury Trial against Defendant STREAMLINE DATA INC, (“Streamline”)
20
     and Defendant JOHN DOES 1-5 (together, “Defendants”) to stop their illegal practice of making
21
     unauthorized calls that play prerecorded voice messages to the telephones of consumers nationwide, and
22
     to obtain redress for all persons injured by their conduct. Plaintiff alleges as follows upon personal
23
24   knowledge as to itself and its own acts and experiences, and, as to all other matters, upon information

25   and belief, including investigation conducted by its attorney.

26
27
                                                          1
28                                                                                                   3:19-cv-05637
                Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 2 of 20




 1                                        NATURE OF THE ACTION

 2
           2.      Defendant Streamline sells services placing listings on online directory services such as
 3
     Google. As a primary part of their marketing efforts, Defendant and its agents JOHN DOES 1-5 (John
 4
     Doe) placed thousands of calls employing an artificial or prerecorded voice message to cell phones
 5
 6   and residential phones nationwide.

 7        3.       In 2013, the FCC required prior express written consent for all autodialed or prerecorded

 8   telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:
 9         [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
10         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of the
           consequences of providing the requested consent, i.e., that the consumer will receive future calls
11         that deliver prerecorded messages by or on behalf of a specific seller; and (2) having received
           this information, agrees unambiguously to receive such calls at a telephone number the consumer
12         designates.[] In addition, the written agreement must be obtained “without requiring, directly or
           indirectly, that the agreement be executed as a condition of purchasing any good or service.[]”
13
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.
14
     Rcd. 1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).
15         4.      Defendants had not received consent prior to placing these calls and, therefore, are in
16
     violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
17
           5.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
18
     equipment that could target millions of consumers en masse. Congress found that these calls were not
19
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
20
21   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,

22   1969-71.
23         6.      Despite such strong legislation passed almost 30 years ago, the same problem persists.
24
           7.      To illustrate the scale of the problem facing America, it is estimated that there were over
25
     47 billion robocalls placed in 2018, and 29 billion placed in just the first half of 2019.
26
27
                                                          2
28                                                                                                 3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 3 of 20




 1         8.       Robocallers repeatedly and blatantly violate federal law with impunity because their calls

 2   are made anonymously. They are so hard to track down that they are rarely caught, so robocall volumes
 3   have continued to rise.
 4
           9.       Most of the perpetrators are never identified because of the way companies structure their
 5
     business and outsource their robocalling to third parties who offer a shield from scrutiny.
 6
           10.      This strategy enables companies to accept the revenue generated by mass robocalling
 7
 8   while pointing out to the court that they do not even “make” phone calls.

 9         11.      Thus, catching robocallers is only possible when a Good Samaritan Plaintiff spends the

10   time and effort necessary to investigate the identity of the caller after a robocall occurs.
11         12.      But this is the rare case where Plaintiff actually spent the time and effort needed to
12
     identify the wrongdoers.
13
           13.      Plaintiff was able to identify the specific products being marketed via robocalls by
14
     purchasing the solicited services and obtaining documentary evidence.
15
16         14.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on

17   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.

18         15.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of
19   Plaintiff and the Class.
20
           16.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
21
     calling, as well as an award of actual and statutory damages to the Class members, together with costs
22
     and reasonable attorneys’ fees.
23
24                                                   PARTIES

25         17.      Plaintiff FAZELEH ASHTIANI is a natural person and is a citizen of the Northern

26   District of California.
27
                                                          3
28                                                                                                  3:19-cv-05637
                  Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 4 of 20




 1          18.      Defendant Streamline is a Michigan Domestic Profit Corporation organizing and existing

 2   under the laws of the State of Michigan with its principal place of business at 25315 Kean St, Suite 5,
 3   Dearborn, Wayne County, Michigan, 48124.
 4
            19.      Defendant Streamline has a registered agent on file with the Michigan Secretary of State,
 5
     according to its website. The registered agent is Maha Salami, 25315 Kean St., Suite 5, Dearborn,
 6
     Michigan, 48124.
 7
 8          20.      Defendant MAHA SALAMI (“Maha Salami”) is an individual who, upon information

 9   and belief, resides in Dearborn, MI.

10          21.      Defendant JOHN DOES 1-5 (“John Doe”) are unknown business entities.
11                                           JURISDICTION AND VENUE
12
            22.      This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
13
     arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
14
            23.      This Court has personal specific jurisdiction over Defendants because Defendants
15
16   targeted consumers with their advertisements in California, including to Plaintiff, who works in San

17   Mateo County, California. Defendants solicited business for their products and services and did

18   actually transact sales in California. Defendants’ advertisements, solicitations, and sales contracts
19   executed with residents of California are the subject of this exact dispute from which this lawsuit arises.
20
            24.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the conduct
21
     giving rise to this case substantially occurred in this District.
22
                                     COMMON FACTUAL ALLEGATIONS
23
24          25.      Defendant Streamline sells its services placing listings in Google’s directories.

25          26.      Maha Salami is President, Treasurer, Secretary, and Director of Streamline and controls

26   the actions of the fictitious entity.
27
                                                           4
28                                                                                                   3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 5 of 20




 1         27.       Defendant John Does 1-5 are unknown business entities.

 2         28.       To increase their sales and avoid paying for legitimate forms of advertising, Maha
 3   Salami, through Streamline, hired John Doe to market their company and produce inbound calls.
 4
           29.       John Doe amassed a list of thousands of phone numbers from unknown sources that were
 5
     believed to belong to business phone numbers, but Defendants did not actually segregate out cellular
 6
     and residential phones as would have been required for the calls to be legal.
 7
 8         30.       Streamline and Maha Salami failed to ensure that John Doe was not also calling

 9   residential and cellular phones as prohibited by 47 U.S.C. § 227(b)(1)(A)(iii) and 47 U.S.C. §

10   227(b)(1)(B).
11         31.       John Doe 1 called and played prerecorded voice messages to thousands of cellular and
12
     residential phones at a time.
13
           32.       When Plaintiff and the Class members answered expecting to hear from a real person,
14
     John Doe pulled a bait and switch by playing an artificial or prerecorded voice message.
15
16         33.       Defendants respected Class members’ time and privacy so little that they did not even

17   hire a real person to call them—they used a machine to play prerecorded messages to thousands of

18   consumers at once.
19         34.       Defendants hoped that if enough people purchased their product as a result of the
20
     robocalls, it would justify the annoyance experienced by the recipients of the calls as the “cost of doing
21
     business.”
22
           35.       Defendants did not possess consent from Plaintiff and the Class as required prior to
23
24   deploying these prohibited messages.

25
26
27
                                                          5
28                                                                                                 3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 6 of 20




 1                       FACTS SPECIFIC TO PLAINTIFF FAZELEH ASHTIANI

 2         36.      On September 5, 2019 at 10:43 a.m., Plaintiff received a call from Defendants and/or
 3   their agent John Doe on Plaintiff’s cell phone ending in 2383.
 4
           37.      The caller ID displayed as 424-323-4104.
 5
           38.      When Plaintiff answered the phone, Plaintiff heard an artificial or prerecorded voice
 6
     message.
 7
 8         39.      The artificial voice message informed Plaintiff that she needed to update or claim her

 9   Google listing.

10         40.      The message said to “press one” to speak to a representative.
11         41.      Plaintiff followed the prompts and was connected with a live representative.
12
           42.      Plaintiff works two doors down from her attorney and walked into her attorney’s office.
13
     Plaintiff handed her attorney the phone.
14
           43.      When a live agent came on the phone, Plaintiff’s attorney was solicited for sale of
15
16   Defendant’s directory listing services.

17         44.      Plaintiff’s attorney discussed the possibility of purchasing the listing service.

18         45.      In order to identify the caller, Plaintiff’s attorney purchased the service.
19         46.      Plaintiff’s attorney received a charge on his credit card statement from Defendant
20
     Streamline.
21
22
23
24
           47.      Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
25
     with Defendants and has never requested that Defendants contact her in any manner, let alone by
26
     robocall.
27
                                                           6
28                                                                                                      3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 7 of 20




 1                         THEORIES OF LIABILITY AGAINST DEFENDANTS

 2         48.      Even if Streamline and Maha Salami did not personally initiate the TCPA-violating calls,
 3   they are liable if they took steps to cause the calls to be made, or if the calls were made pursuant to their
 4
     actual or apparent authority, or ratification. Further, Streamline and Maha Salami are liable for
 5
     participating in a joint enterprise or acting in concert with John Doe.
 6
                                  DIRECT LIABILITY UNDER THE TCPA
 7
 8         47.      Defendants’ scheme involves the use of illegal robocalling to promote their services.

 9         48.      Defendant John Does has direct liability under the TCPA for calling Plaintiff’s phone

10   using an artificial or prerecorded voice.
11         49.      Defendants Streamline and Maha Salami are also directly liable under the TCPA for
12
     outsourcing their telemarketing to John Doe.
13
           50.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that
14
     sellers may not avoid liability by outsourcing telemarketing:
15
16                 [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
           activities to unsupervised third parties would leave consumers in many cases without an
17         effective remedy for telemarketing intrusions. This would particularly be so if the
           telemarketers were judgment proof, unidentifiable, or located outside the United States, as is
18         often the case. Even where third-party telemarketers are identifiable, solvent, and amenable to
           judgment limiting liability to the telemarketer that physically places the call would make
19         enforcement in many cases substantially more expensive and less efficient, since consumers
20         (or law enforcement agencies) would be required to sue each marketer separately in order to
           obtain effective relief. As the FTC noted, because “[s]ellers may have thousands of
21         ‘independent’ marketers, suing one or a few of them is unlikely to make a substantive
           difference for consumer privacy.
22
23         May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
24
25
26
27
                                                          7
28                                                                                                   3:19-cv-05637
                  Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 8 of 20




 1                                          AGENCY ALLEGATIONS

 2          51.      The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
 3   assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
 4
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
 5
            52.      Prior to conducting discovery in this litigation, due to the anonymous nature of
 6
     robocalling, Plaintiff have no way to identify the exact parties who called their phone. It could have
 7
 8   been Streamline or some other unknown company John Doe.

 9          53.      However, for the purposes of TCPA liability, Plaintiff is not expected to know this

10   information at the pleading stage.
11          54.      The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
12
     of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
13
     6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the
14
     telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable
15
16   consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”

17   Id. at 6593 (¶ 46).

18          55.      Even if each of the Defendants allege that they did not personally make the TCPA-
19   violating calls, Defendants are liable because they took steps to cause the calls to be made, and because
20
     the calls were made pursuant to Defendants’ actual authority, apparent authority and/or ratification, or
21
     pursuant to joint enterprise or acting in concert liability.
22
                                              ACTUAL AUTHORITY
23
24          56.      Defendant Streamline and Maha Salami gave actual authority to John Doe to generate

25   prospective customers.

26
27
                                                           8
28                                                                                                  3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 9 of 20




 1         57.      Defendants’ integration of robocalling into their sales process was so seamless that it

 2   appeared to outside parties like Plaintiff that John Doe was the telemarketing department of Streamline.
 3         58.      Defendant John Doe was hired by Streamline and Maha Salami and they all acted in
 4
     concert and have been able to enjoy the benefits of mass robocalling while moving the illegal activity
 5
     “outside their purview.”
 6
           59.      John Doe had actual authority to make robocalls to Plaintiff on behalf of Defendant
 7
 8   Streamline and Maha Salami.

 9         60.      The FCC has explained that its “rules generally establish that the party on whose behalf a

10   solicitation is made bears ultimate responsibility for any violations.” See In re Rules & Regulations
11   Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd 12391,
12
     12397 (¶ 13) (1995).
13
           61.      In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a
14
     telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on
15
16   behalf of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a

17   third party on another entity’s behalf under 47 U.S.C. § 227(b)).

18         62.      More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence
19   of a formal contractual relationship between the seller and the telemarketer, a seller is liable for
20
     telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC
21
     Rcd at 6586 (¶ 34).
22
23
24                                         APPARENT AUTHORITY

25         63.      The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

26   has apparent authority:
27
                                                          9
28                                                                                                   3:19-cv-05637
                   Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 10 of 20




 1           [A]pparent authority may be supported by evidence that the seller allows the outside sales
             entity access to information and systems that normally would be within the seller’s exclusive
 2           control, including: access to detailed information regarding the nature and pricing of the
             seller’s products and services or to the seller’s customer information. The ability by the outside
 3           sales entity to enter consumer information into the seller’s sales or customer systems, as well
 4           as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
             It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
 5           telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
             unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
 6           the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
             was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
 7           its power to force the telemarketer to cease that conduct.
 8
             28 FCC Rcd at 6592 (¶ 46).
 9
             64.      Streamline and Maha Salami authorized John Doe to generate prospective customers for
10
     them.
11
12           65.      The integration of Streamline’s sales efforts with robocalling by John Doe was so

13   seamless that it appeared to Plaintiff that John Doe was one and the same company with Streamline.

14           66.      Plaintiff reasonably believed and relied on the fact that John Doe 1 had received
15   permission and instructions from Streamline to sell to Plaintiff a Google business listing.
16
                                                  RATIFICATION
17
             67.      Defendant Streamline and Maha Salami actively accepted business that originated
18
19   through the illegal robocalls placed by John Doe.

20           68.      By accepting a contract written with Plaintiff pursuant to a robocall, Streamline and
21   Maha Salami “manifest[ed] assent or otherwise consent[ed] . . . to act” on behalf of Defendant John
22
     Doe, as described in the Restatement (Third) of Agency.
23
             69.      Streamline and Maha Salami ratified John Doe’s TCPA violations by knowingly
24
     accepting the benefit of Plaintiff as a new customer despite the fact that the way Plaintiff were the
25
     victim of Defendants’ illegal marketing scheme.
26
27
                                                           10
28                                                                                                    3:19-cv-05637
               Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 11 of 20




 1         70.     Streamline and Maha Salami permitted their salespeople to solicit to prospective

 2   customers, including Plaintiff, while turning a blind eye to the illegal way in which the potential
 3   customer was identified.
 4
           71.     Streamline and Maha Salami ratified John Doe’s TCPA violations by being willfully
 5
     ignorant of the violations or by being aware that such knowledge was lacking.
 6
           72.     The ratification by Streamline and Maha Salami caused John Doe 1 to have actual
 7
 8   authority under Restatement § 4.01 cmt. b.

 9                                           JOINT ENTERPRISE
10
           73.     Streamline and Maha Salami had a tacit agreement or approved of after the fact with John
11
     Doe for the sale of their products pursuant to John Doe’s illegal robocalls.
12
           74.     Defendants were part of a common enterprise and had a community of interest in selling
13
     Streamline’s services placing Google listings.
14
15         75.     Defendants had an equal right to control the conduct thereof by specifying the type of

16   people to be called, the questions that should be asked to prospective consumers, and how to write and
17   execute contracts on behalf of Streamline.
18
           76.     Defendants had a duty to exercise due care when placing phone calls marketing their
19
     products.
20
           77.     Defendants’ violation of the TCPA is negligence per se.
21
           78.     Because of Defendants’ negligence, Plaintiff suffered statutory and actual damage.
22
23         79.     Streamline, Maha Salami, and John Doe are jointly and severally liable for the resulting

24   damage.
25
26
27
                                                         11
28                                                                                                 3:19-cv-05637
                  Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 12 of 20




 1                                             ACTING IN CONCERT

 2          80.      Defendants were part of a common design to robocall consumers and then sell Google
 3   listing services.
 4
            81.      Streamline and Maha Salami had a tacit understanding that John Doe was robocalling in
 5
     violation of the TCPA.
 6
            82.      Streamline and Maha Salami knew that John Doe’s conduct was a breach of duty to
 7
 8   Plaintiff.

 9          83.      Streamline and Maha Salmi gave Defendant John Doe substantial assistance in

10   accomplishing the tortious result, including compensating John Doe for generating customers pursuant
11   to robocalls and giving instructions on how to represent them and what to ask the people that had been
12
     robocalled.
13
            84.      Streamline and Maha Salami furthered the tortious conduct by their cooperation with
14
     John Doe, and adopting John Doe’s robocalling and solicitation for their own benefit.
15
16          85.      Streamline and Maha Salmi’s own conduct constitutes a breach of duty to Plaintiff.

17          86.      Plaintiff’s injury is indivisible.

18          87.      All Defendants acted tortiously and the harm resulted from the robocalling of John Doe.
19          88.      Streamline, Maha Salami and John Doe are joint and severally liable for the resulting
20
     damage.
21
                                               CLASS ALLEGATIONS
22
23          89.      Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
24
     23(b)(1), 23(b)(2) and/or 23(b)(3) on behalf of Plaintiff and a class and subclass defined as follows:
25
                         TCPA Class. All persons in the United States who: (1) from the last 4 years to
26                       present (2) received at least one telephone call from John Does 1-5 or
                         Streamline; (3) on his or her cellular or residential telephone; (4) that used an
27
                                                          12
28                                                                                                   3:19-cv-05637
              Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 13 of 20




 1                     artificial or prerecorded voice; (5) for the purpose of selling Streamline’s
                       products or services; (6) where Defendants did not have the recipient’s express
 2                     written consent prior to placing the calls.
 3                     California Subclass. All persons in California who: (1) from the last 4 years
 4                     to present (2) received at least one telephone call; (3) on his or her cellular
                       telephone; (4) that was called using a prerecorded voice; (5) for the purpose of
 5                     promoting Streamline’s products and/or services; (6) where Defendant did not
                       have any record of prior express written consent to place such call at the time it
 6                     was made.
 7
 8         90.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding

 9   over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,

10   successors, predecessors, and any entity in which the Defendants or their parents have a controlling
11   interest and its current or former employees, officers and directors; (3) persons who properly execute
12
     and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
13
     been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
14
     counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
15
16         91.     Numerosity: The exact number of the Class members is unknown and not available to

17   Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants

18   placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
19   the Class can be identified through Defendants’ records.
20
           92.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
21
     that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
22
     conduct and unsolicited telephone calls.
23
24         93.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the

25   interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on

26   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
27
                                                         13
28                                                                                                   3:19-cv-05637
                  Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 14 of 20




 1   other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained

 2   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and
 3   Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the members of the
 4
     Class and have the financial resources to do so.
 5
                94.   Policies Generally Applicable to the Class: This class action is appropriate for
 6
     certification because Defendants have acted or refused to act on grounds generally applicable to the
 7
 8   Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

 9   standards of conduct toward the Class members and making final injunctive relief appropriate with

10   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
11   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
12
     respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
13
                95.   Commonality and Predominance: There are many questions of law and fact common to
14
     the claims of Plaintiff and the Class, and those questions predominate over any questions that may
15
16   affect individual members of the Class. Common questions for the Class include, but are not

17   necessarily limited to the following:

18         i.         Whether Defendants’ conduct violated the TCPA;
19       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
20
         iii.         Whether Defendants’ conduct violated the CLRA;
21
         iv.          Whether Defendants called and played its voice recordings to thousands of cellular and
22
     residential phones;
23
24        v.          Whether Defendants obtained express written consent prior to contacting Plaintiff and the

25   members of the Class;

26
27
                                                          14
28                                                                                                 3:19-cv-05637
                 Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 15 of 20




 1       vi.         Whether members of the Class are entitled to treble damages based on the knowingness

 2   or willfulness of Defendants’ conduct.
 3             96.   Superiority: This case is also appropriate for class certification because class
 4
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
 5
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
 6
     of the Class will likely be relatively small, especially given the burden and expense of individual
 7
 8   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually

 9   impossible for the individual members of the Class to obtain effective relief from Defendants’

10   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
11   preferable to a class action, because individual litigation would increase the delay and expense to all
12
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
13
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
14
     economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
15
16   expense will be fostered, and uniformity of decisions ensured.

17                                        FIRST CAUSE OF ACTION
                                          Violation of 47 U.S.C. § 227
18                                     Telephone Consumer Protection Act
                                             Against all Defendants
19                                  (On behalf of Plaintiff and the TCPA Class)
20
               97.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
21
22             98.   John Doe 1 placed telephone calls to Plaintiff’s and the Class members’ cellular and/or

23   residential telephones without having their prior express written consent to do so.

24             99.   The calls were made for the express purpose of soliciting customers for their Google
25   directory listing services.
26
27
                                                           15
28                                                                                                      3:19-cv-05637
              Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 16 of 20




 1         100.    When Plaintiff and the Class answered, the calls played an artificial or prerecorded voice

 2   message to their cellular and/or residential phones as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii) and
 3   47 U.S.C. § 227(b)(1)(B).
 4
           101.    As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
 5
     Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
 6
     them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
 7
 8   their illegal calling campaign.

 9         102.    Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under

10   47 U.S.C. § 227(b)(3)(C).
11         103.    If the court finds that Defendants willfully and/or knowingly violated this subsection, the
12
     court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
13
                                       SECOND CAUSE OF ACTION
14                               Violation of Cal. Civ. Code §1770(a)(22)(A)
                                  California Consumer Legal Remedies Act
15                                              Injunctive Relief
16                            (on behalf of Plaintiff and the California Subclass)

17
           104.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
18
           105.    Defendants and/or their agents placed telephone calls to Plaintiff’s and the Class
19
20   members’ cellular telephones.

21         106.    Defendants did not have consent to place such calls.

22         107.    Defendants’ calls were made for a commercial purpose.
23         108.    When Plaintiff and the Subclass answered their phones, they heard an artificial or
24
     prerecorded voice message.
25
           109.    The call did not first begin by introducing the call and asking permission from a natural
26
     voice, as required by Cal. Civ. Code §1770(a)(22)(A).
27
                                                         16
28                                                                                                  3:19-cv-05637
                  Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 17 of 20




 1          110.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the

 2   Class’s personal privacy.
 3          111.     On September 6, 2019, Plaintiff sent notice of their CLRA violation to Maha Salami and
 4
     Streamline via registered mail, return receipt requested, as required under Cal. Civ. Code §1782(a).
 5
            112.     Plaintiff seeks injunctive relief.
 6
                                              THIRD CAUSE OF ACTION
 7                                            Negligence / Negligence Per Se
 8                                      (Against all Defendants on Behalf of Plaintiff)

 9          113.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

10          114.     Defendants owed Plaintiff a duty of due care when making calls marketing its services to
11   Plaintiff.
12
            115.     As set out above, Defendants violated the TCPA and CLRA by placing robocalls as an
13
     integral part of their sales process.
14
            116.     Defendants’ violations constitute a rebuttable presumption of negligence under the
15
16   doctrine of negligence per se.

17          117.     The violations proximately caused Plaintiff to incur actual and statutory damages.

18          118.     The violations were not excused.
19          119.     The damages Plaintiff suffered were the kind that the TCPA was designed to prevent.
20
            120.      Defendants Streamline and Maha Salami are liable for damages caused by John Doe
21
     through the agency and vicarious liability principles pled herein.
22
                                               PRAYER FOR RELIEF
23
24
     WHEREFORE, Plaintiff FAZELEH ASHTIANI, individually and on behalf of the Class, prays for the
25
     following relief:
26
27
                                                           17
28                                                                                                    3:19-cv-05637
          Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 18 of 20




 1   A.      An order certifying the Class as defined above, appointing Plaintiff FAZELEH

 2           ASHTIANI as the Class representative and appointing Plaintiff’s counsel as Class
 3           Counsel;
 4
     B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
 5
     C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
 6
             and knowingly;
 7
 8   D.      Defendant played a prerecorded voice message to the cell phones of Plaintiff and the

 9           California Subclass members as proscribed by Cal. Civ. Code §1770(a)(22)(A).

10   E.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
11           call recipient’s express written consent to receive such calls, and otherwise protecting
12
             interests of the Class;
13
     F.      An award of statutory damages and penalties;
14
     G.      An award of reasonable attorneys’ fees and costs; and
15
16   H.      Such other and further relief that the Court deems reasonable and just.

17
18
                                           JURY DEMAND
19
     Plaintiff requests a trial by jury of all claims that can be so tried.
20
21   Dated: September 6, 2019
22                                           Respectfully submitted,
23
24                                           FAZELEH ASHTIANI, individually and on
                                             behalf of all others similarly situated,
25
26
                                             By: /s/ Mark L. Javitch                    .
27
                                                    18
28                                                                                          3:19-cv-05637
     Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 19 of 20




 1
                                Mark L. Javitch (California SBN 323729)
 2                              480 S. Ellsworth Ave
                                San Mateo CA 94401
 3                              Tel: 650-781-8000
 4                              Fax: 650-648-0705

 5                              Attorney for Plaintiff and the Putative Class

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      19
28                                                                              3:19-cv-05637
                Case 3:19-cv-05637-LB Document 1 Filed 09/06/19 Page 20 of 20




 1                                     Cal. Civ. Code 1780(d) Affidavit
 2
 3         1.      Plaintiff’s principal place of business is in San Mateo County, California.
 4         2.      The nearest court where Plaintiff’s TCPA and CLRA claims could both be heard is the
 5                 Northern District of California in San Francisco, California.
 6         3.      Therefore, this court is the proper place for the trial of the action.
 7         4.      I declare that the foregoing is true and correct under the laws of the State of California
 8                 and the United States of America.
 9
10   DATED: September 6, 2019
11                                                 Respectfully submitted,
12                                                 MARK L. JAVITCH
13
14                                                 By: /s/ Mark L. Javitch           .
15                                                 Attorney for Plaintiff
                                                   FAZELAH ASHTIANI
16                                                 and the Putative Class

17
18
19
20
21
22
23
24
25
26
27
                                                          20
28                                                                                                  3:19-cv-05637
